IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


EAST STROUDSBURG AREA SCHOOL          :     No. 723 MAL 2019
DISTRICT,                             :
                                      :
                  Respondent          :     Petition for Allowance of Appeal
                                      :     from the Order of the
                                      :     Commonwealth Court
             v.                       :
                                      :
                                      :
MEADOW LAKE PLAZA, LLC, MEADOW        :
LAKE PLAZA, LLC, PIMS PROPERTIES,     :
L.P., EMILY E. AHNERT, ET. AL., MOTEL :
PINES, INC., MIGGY'S CORP. SIX,       :
ROBAB ESTATES, LLC, SALEME            :
INVESTMENT COMPANY, TAYDAN            :
COMPANY, LLC, MNA STROUD REALTY, :
LLC, NOVESCOR, LLC, M&M VENTURES, :
LLC, BRAESIDE APARTMENTS, LLC, AND :
POCONO MEDICAL CENTER, MONROE         :
COUNTY BOARD OF ASSESSMENT            :
REVISION, MONROE COUNTY, EAST         :
STROUDSBURG BOROUGH, MIDDLE           :
SMITHFIELD TOWNSHIP, SMITHFIELD       :
TOWNSHIP, PETITONERS                  :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.